Case 5:10-cr-00261-RGJ-MLH Document 333 Filed 01/27/21 Page 1 of 2 PageID #: 1315




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                              CASE NO. 5:10-CR-00261-02

  VERSUS                                                JUDGE ROBERT G. JAMES

  RANDY WAYNE WILSON (02)                               MAGISTRATE JUDGE HORNSBY


                                      ORDER and REASONS

         Before the Court is a Motion for Reduction of Sentence pursuant to Section 404 of the First

  Step Act of 2018, filed by Defendant Randy Wilson. [ECF No. 325]. For the reasons set forth

  below, the motion is DENIED.

         On November 18, 2010, Wilson pleaded guilty to possession with the intent to distribute

  five grams or more of cocaine base. [ECF No. 106]. On March 10, 2011, the Court sentenced

  Wilson to ten years of imprisonment and eight years of supervised release. [ECF No. 125]. On

  October 4, 2013, the sentencing court granted Wilson’s Motion to Vacate, Set Aside or Correct

  pursuant to 28 U.S.C. § 2255, finding Wilson was entitled to be resentenced under the Fair

  Sentencing Act of 2010, pursuant to Dorsey v. United States, 567 U.S. 260 (2012). [ECF No. 253

  at 4]. A resentencing hearing was held on December 17, 2013. [ECF No. 276]. At the conclusion

  of the hearing, the Court imposed the same sentence – i.e., ten years of imprisonment, followed by

  eight years of supervised release. [ECF Nos. 277, 286 at 14]. Thereafter, the Fifth Circuit affirmed

  the sentence. [ECF No. 296].

         As set forth in the First Step Act, “No court shall entertain a motion made under this section

  to reduce a sentence if the sentence was previously imposed or previously reduced in accordance

  with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010. . . .” First Step
Case 5:10-cr-00261-RGJ-MLH Document 333 Filed 01/27/21 Page 2 of 2 PageID #: 1316




  Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat 5194 (2018). Because Wilson was resentenced

  on December 17, 2013 pursuant to the Fair Sentencing Act of 2010, the pending motion must be

  denied.

            SIGNED this 27th day of January, 2021.




                                             Page 2 of 2
